DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 and 03/31/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 		pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 		regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the longitudinal speed " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jafari (US20210061282).
Regarding claim 13, Jafar teaches a processor comprising:
one or More circuits to execute a lane change according to the longitudinal speed profile, the longitudinal speed profile being identified, for a target gap, from a plurality of longitudinal speed profile candidates based at least in part on evaluating the plurality of longitudinal speed profile candidates in view of one or more criteria, the target gap being selected from one or more candidate gaps determined using a representation of an environment indicative of at least an ego-lane, a target lane adjacent to the ego-lane, and locations of one or more objects within at least one of the ego-lane or the target lane ([0083] disclosing identifying at least one candidate lane change gap within the target lane for the vehicle to change its lane into the target lane. [0085] disclosing evaluating each gap. [0091] disclosing determining a trajectory for each gap with a longitudinal velocity and acceleration “longitudinal speed profile”. [0092] disclosing determining a trajectory for a gap “target gap”, a trajectory has at least a speed profile associated with it. See also [0094] disclosing selecting the trajectory with the lowest cost. [0093] disclosing an acceleration limit, i.e., acceleration limit is used to evaluate the speed profiles associated with the plurality of trajectories. [0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway, i.e., detecting objects location within at least one of the ego lane or the target lane. See also [0081] disclosing detecting the other vehicles in the target lane).

Regarding claim 14, Jafar teaches the processor of claim 13, wherein the representation of the environment is generated based at least in part on: 
generating a lane graph representative of at least the ego-lane and the target lane ([0068] disclosing detecting a lane that the vehicle is currently in and another lane that it may need to change into and surrounding vehicles in proximity. [0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway); 
detecting the one or more objects based at least in part on sensor data generated using one or more sensors of the ego-vehicle ([0068] disclosing using sensors of the vehicle for detecting a lane that the vehicle is currently in and another lane that it may need to change into and surrounding vehicles in proximity. [0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway); 
and assigning the one or more objects to at least one of the ego-lane or the target lane based at least in part on the lane graph and the detecting ([0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway. At least [0082] disclosing determining the gap based on the target vehicles on the same lane or on the target lane, this is interpreted as assigning one or more of the object to at least an ego-lane or the target lane based on the roadway information “lane graph”). 

Regarding claim 15, Jafar teaches the processor of claim 13, wherein the lane change is further executed according to a lateral profile, the lateral profile determined based at least in part on evaluating a plurality of lateral profile candidates and selecting the lateral profile from the plurality of lateral profile candidates based at least in part on the evaluating the plurality of lateral profile candidates [0007] disclosing selecting an optimal trajectory for one of the gaps. [0089] disclosing a lane change component of a trajectory “lateral profile”. It is interpreted from the citation that evaluating the trajectories includes evaluating the lateral profile).

Regarding claim 16, Jafar teaches the processor of claim 13, wherein the evaluating the longitudinal speed profile candidates includes comparing the 1D longitudinal projection of the future positions of the ego- vehicle to one or more 1D longitudinal projections of estimated future positions of the one or more objects over the period of time (Jafar [0093] disclosing the trajectories are planned trajectories “includes future position of the ego-vehicle over a period of time” and predicted future “movements” position of the objects. The trajectory is interpreted to include at least 1D longitudinal position projection. See also [0095] and figure 10 disclosing multiple projected trajectories for the vehicle).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,17-23 are rejected under 35 U.S.C. 103 as being unpatentable by Jafari (US20210061282) in view of Liu (US20190346851).
Regarding claim 1, Jafari teaches a method comprising: 
generating a representation of an environment around an ego-vehicle, the representation indicative of at least an ego-lane, a target lane adjacent to the ego-lane, and locations of one or more objects within at least one of the ego-lane or the target lane ([0068] disclosing detecting a lane that the vehicle is currently in and another lane that it may need to change into and surrounding vehicles in proximity. [0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway, i.e., detecting objects location within at least one of the ego lane or the target lane. See also [0081] disclosing detecting the other vehicles in the target lane); 
identifying, based at least in part on the representation of the environment, one or more candidate lane change gaps within the target lane for the ego-vehicle to maneuver into ([0083] disclosing identifying at least one candidate lane change gap within the target lane for the vehicle to change its lane into the target lane); 
identifying a target lane change gap of one or more candidate lane change gaps based at least in part on evaluating, for each candidate lane change gap of the one or more candidate lane change gaps, a longitudinal speed profile candidates ([0083] disclosing identifying at least one candidate lane change gap within the target lane for the vehicle to change its lane into the target lane. [0085] disclosing evaluating each gap. [0091] disclosing determining a trajectory for each gap with a longitudinal velocity and acceleration “longitudinal speed profile”); 
selecting, for the target lane change gap, a longitudinal speed profile ([0092] disclosing determining a trajectory for a gap “target gap”, a trajectory has at least a speed profile associated with it. See also [0094] disclosing selecting the trajectory with the lowest cost); 
and executing a lane change according to the selected longitudinal speed profile ([0020] disclosing executing the selected trajectory. [0094] disclosing selecting the gap corresponding to a lowest cost trajectory, i.e., execute the lane change into the gap based on a trajectory with a longitudinal speed profile). 
Jafari does not teach for each candidate lane change gap of the one or more candidate lane change gaps, a plurality of longitudinal speed profile candidates; selecting, for the target lane change gap, a longitudinal speed profile from the plurality of longitudinal speed profile candidates; 
Liu teaches for each candidate lane change gap of the one or more candidate lane change gaps, a plurality of longitudinal speed profile candidates ([0078] disclosing optimizing a trajectory by finding a solution in the form of a speed profile determined relative to constraint areas for all objects of interest around the vehicle and identifying a motion plan that optimizes a total cost associated with the motion plan. This is interpreted as selecting a candidate longitudinal speed profile for the vehicle from a plurality of longitudinal speed profile such that the candidate speed profile has an optimized total cost. See also [0117] disclosing determining a speed profile. See also [0121] disclosing determining a plurality of speed profiles for candidate maneuvers and [0122] disclosing selecting the candidate maneuver with according to the cost);
 selecting, for the target lane change gap, a longitudinal speed profile from the plurality of longitudinal speed profile candidates ([0078] disclosing optimizing a trajectory by finding a solution in the form of a speed profile determined relative to constraint areas for all objects of interest around the vehicle and identifying a motion plan that optimizes a total cost associated with the motion plan. This is interpreted as selecting a candidate longitudinal speed profile for the vehicle from a plurality of longitudinal speed profile such that the candidate speed profile has an optimized total cost See also [0121] disclosing determining a plurality of speed profiles for corresponding candidate maneuvers “ a candidate speed profile for each maneuver” and [0122] disclosing selecting the candidate maneuver with according to the cost, it is interpreted that the selected maneuver has an associated speed profile “candidate speed profile”, i.e., selecting a candidate speed profile from the plurality of speed profiles);
Jafar and Liu are analogous art because they are in the same field of endeavor, autonomous vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jafar to incorporate the teaching of Liu of for each candidate lane change gap of the one or more candidate lane change gaps, a plurality of longitudinal speed profile candidates; selecting, for the target lane change gap, a longitudinal speed profile from the plurality of longitudinal speed profile candidates in order to optimize the trajectory by determining a lowest cost motion plan (Liu [0078]).

Regarding claim 2, Jafar as modified by Liu teaches the method of claim 1, wherein the generating the representation of the environment includes: 
generating a lane graph representative of at least the ego-lane and the target lane (Jafar [0068] disclosing detecting a lane that the vehicle is currently in and another lane that it may need to change into and surrounding vehicles in proximity. [0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway); 
detecting the one or more objects based at least in part on sensor data generated using one or more sensors of the ego-vehicle (Jafar [0068] disclosing using sensors of the vehicle for detecting a lane that the vehicle is currently in and another lane that it may need to change into and surrounding vehicles in proximity. [0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway); 
and assigning the one or more objects to at least one of the ego-lane or the target lane based at least in part on the lane graph and the detecting (Jafar [0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway. At least [0082] disclosing determining the gap based on the target vehicles on the same lane or on the target lane, this is interpreted as assigning one or more of the object to at least an ego-lane or the target lane based on the roadway information “lane graph”). 

Regarding claim 3, Jafar as modified by Liu teaches the method of claim 2. Jafar as modified by Liu does not yet teach wherein the assigning the one or more objects includes, for each object of the one or more objects:  computing a bounding shape corresponding to the object; cropping a portion of the bounding shape based at least in part on free-space information to generate an object fence; and comparing the object fence location to the lane graph to determine a location of the object within the lane graph. 
Liu teaches computing a bounding shape corresponding to the object ([0024] disclosing a polygon bounding shape for objects); 
cropping a portion of the bounding shape based at least in part on free-space information to generate an object fence ([0024] disclosing a bounding polygon shape as a size/footprint representation, which is interpreted as being cropped according to the size of the object “object fence” and based on the free space around the vehicle); 
and comparing the object fence location to the lane graph to determine a location of the object within the lane graph ([0024] disclosing determining the location of the object based on sensor data and representing the object by a bounding shape, this is interpreted as determine the location of the object within the lane graph by comparing the object fence to the lane graph. See also [0100] disclosing determining the location of the object within the lanes). 
Jafar as modified by Liu and Liu are analogous art because they are in the same field of endeavor, autonomous vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jafar as modified by Liu to incorporate the teaching of Liu of wherein the assigning the one or more objects includes, for each object of the one or more objects:  computing a bounding shape corresponding to the object; cropping a portion of the bounding shape based at least in part on free-space information to generate an object fence; and comparing the object fence location to the lane graph to determine a location of the object within the lane graph in order to optimize the trajectory by determining the current state of an object proximate to the vehicle and the future states to avoid collision (Liu [0024]).

Regarding claim 4, Jafar as modified by Liu teaches the method of claim 1, further comprising: determining a lateral profile, wherein the executing the lane change maneuver is further according to the lateral profile (Jafar [0089] disclosing a lane change component to change lane into another lane, i.e., lateral profile).

Regarding claim 5, Jafar as modified by Liu teaches the method of claim 4, wherein the determining the lateral profile includes:
evaluating a plurality of lateral profile candidates (Jafar: at least [0007] disclosing selecting an optimal trajectory for one of the gaps. [0089] disclosing a lane change component of a trajectory “lateral profile”. It is interpreted from the citation that evaluating the trajectories includes evaluating the lateral profile); 
and selecting the lateral profile from the plurality of lateral profile candidates based at least in part on the evaluating the plurality of lateral profile candidates (Jafar at least [0007] disclosing selecting an optimal trajectory for one of the gaps. [0089] disclosing a lane change component of a trajectory “lateral profile”. It is interpreted from the citation that selecting the optimal trajectory includes evaluating the lateral profile).

Regarding claim 6, Jafar as modified by Liu teaches the method of claim 1, wherein the evaluating a plurality of longitudinal speed profile candidates for each candidate gap comprises evaluating the plurality of longitudinal speed profile candidates based on one or more first criteria, the one or more first criteria comprising at least one of:
a speed adaptation duration, an acceleration limit, a deceleration limit, or a jerk limit (Jafar [0093] disclosing an acceleration limit first criteria, i.e., acceleration limit is used to evaluate the speed profiles associated with the plurality of trajectories).

Regarding claim 7, Jafar as modified by Liu teaches the method of claim 1, wherein the selecting a longitudinal speed profile candidate from the plurality of longitudinal speed profile candidates comprises selecting a longitudinal speed profile candidate based on one or more second criteria, the one or more second criteria comprising at least one of: a speed adaptation duration, an acceleration limit, a deceleration limit, a jerk limit, a stop distance overlap, a polite distance, a count of fallback gaps, or an amount of speed loss (Jafar [0093] disclosing a jerk limit second criteria for evaluating trajectories, i.e., jerk limit is used to evaluate the speed profiles associated with the plurality of trajectories).

Regarding claim 8, Jafar as modified by Liu teaches the method of claim 1, wherein the identifying the target lane change gap includes: generating a cumulative score for each candidate lane change gap based at least in part on evaluating the plurality of longitudinal speed profile candidates (Jafar [0093] disclosing calculating a total “cumulative” cost for each trajectory and the associated gap based in part on the evaluation on two components the lane keep component and the lane change component); 
and selecting the candidate lane change gap with a best cumulative score as the target lane change gap (Jafar [0094] disclosing selecting the candidate lane change gap with the lowest cost, i.e., the best cumulative score). 

Regarding claim 9, Jafar as modified by Liu teaches the method of claim 1, wherein the identifying longitudinal speed profile includes: 
generating a score for each longitudinal speed profile candidate based at least in part on the evaluating the longitudinal speed profile candidate (Jafar [0093] disclosing calculating a cost for each trajectory and the associated gap based in part on the evaluation on two components the lane keep component and the lane change component. A trajectory is interpreted to incorporate a speed profile candidate); 
selecting the longitudinal speed profile candidate with a best score as the longitudinal speed profile (Jafar [0094] disclosing selecting the candidate lane change gap with the lowest cost, i.e., the best cumulative score).

Regarding claim 10, Jafar as modified by Liu teaches the method of claim 1, wherein each longitudinal speed profile candidate includes a one-dimensional (1D) longitudinal projection of future positions of the ego-vehicle over a period of time (Jafar [0093] disclosing the trajectories are planned trajectories “includes future position of the ego-vehicle over a period of time. The trajectory is interpreted to include at least 1D longitudinal position projection”. See also [0095] and figure 10 disclosing multiple projected trajectories for the vehicle).

Regarding claim 11, Jafar as modified by Liu teaches the method of claim 10, wherein the evaluating the longitudinal speed profile candidates includes comparing the 1D longitudinal projection of the future positions of the ego- vehicle to one or more 1D longitudinal projections of estimated future positions of the one or more objects over the period of time (Jafar [0093] disclosing the trajectories are planned trajectories “includes future position of the ego-vehicle over a period of time” and predicted future “movements” position of the objects. The trajectory is interpreted to include at least 1D longitudinal position projection. See also [0095] and figure 10 disclosing multiple projected trajectories for the vehicle).

Regarding claim 17, Jafar teaches a system comprising:
one of more processing units ([0034] disclosing a processor); 
and one or more memory devices storing instructions that, when executed using the one or more processing units, cause the one or more processing units to execute operations comprising ([0034] disclosing memory and processor to execute a lane change): 
generating a representation of an environment around an ego-vehicle, the representation indicative of at least an ego-lane, a target lane adjacent the ego- lane, and locations of one or more objects within at least one of the ego-lane or the target lane ([0068] disclosing detecting a lane that the vehicle is currently in and another lane that it may need to change into and surrounding vehicles in proximity. [0075]-[0076] disclosing obtaining road information including the all lanes on the roadway and objects that are utilizing the roadway, i.e., detecting objects location within at least one of the ego lane or the target lane. See also [0081] disclosing detecting the other vehicles in the target lane);
 identifying, based at least in part on the representation of the environment, one or more candidate lane change gaps within the target lane for the ego-vehicle to maneuver into, at least one candidate lane change gap of the one or more candidate lane change gaps at least partially delineated by a location of an object of the one or more objects within the representation of the environment ([0083] disclosing identifying at least one candidate lane change gap within the target lane for the vehicle to change its lane into the target lane. [0083] further disclosing identifying at least one candidate lane change gap within the target lane for the vehicle to change its lane into the target lane. [0082] disclosing the current gaps are based on the position of the other vehicles and the predicted positions of the other vehicles “objects” affect the size of the gap, i.e., the gap is partially delineated by a location of one or more object within the environment); 
identifying a target lane change gap of one or more candidate lane change gaps based at least in part on evaluating, for each candidate lane change gap of the one or more candidate lane change gaps, a longitudinal speed profile candidates in view of one or more first criteria ([0083] disclosing identifying at least one candidate lane change gap within the target lane for the vehicle to change its lane into the target lane. [0085] disclosing evaluating each gap. [0091] disclosing determining a trajectory for each gap with a longitudinal velocity and acceleration “longitudinal speed profile”. [0093] disclosing an acceleration limit, i.e., acceleration limit is used to evaluate the speed profiles associated with the plurality of trajectories);
 identifying, for the target lane change gap, a longitudinal speed profile based at least in part on evaluating the plurality of longitudinal speed profile candidates ([0092] disclosing determining a trajectory for a gap “target gap”, a trajectory has at least a speed profile associated with it. See also [0094] disclosing selecting the trajectory with the lowest cost);
and executing a lane change according to the longitudinal speed profile ([0020] disclosing executing the selected trajectory. [0094] disclosing selecting the gap corresponding to a lowest cost trajectory, i.e., execute the lane change into the gap based on a trajectory with a longitudinal speed profile).
Jafari does not teach for each candidate lane change gap of the one or more candidate lane change gaps, a plurality of longitudinal speed profile candidates;   identifying, for the target lane change gap, a longitudinal speed profile from the plurality of longitudinal speed profile candidates; 
Liu teaches for each candidate lane change gap of the one or more candidate lane change gaps, a plurality of longitudinal speed profile candidates ([0078] disclosing optimizing a trajectory by finding a solution in the form of a speed profile determined relative to constraint areas for all objects of interest around the vehicle and identifying a motion plan that optimizes a total cost associated with the motion plan. This is interpreted as selecting a candidate longitudinal speed profile for the vehicle from a plurality of longitudinal speed profile such that the candidate speed profile has an optimized total cost. See also [0117] disclosing determining a speed profile. See also [0121] disclosing determining a plurality of speed profiles for candidate maneuvers and [0122] disclosing selecting the candidate maneuver with according to the cost);
 identifying, for the target lane change gap, a longitudinal speed profile based at least in part on evaluating the plurality of longitudinal speed profile candidates in view of one or more second criteria ([0078] disclosing optimizing a trajectory by finding a solution in the form of a speed profile determined relative to constraint areas for all objects of interest around the vehicle and identifying a motion plan that optimizes a total cost associated with the motion plan. This is interpreted as selecting a candidate longitudinal speed profile for the vehicle from a plurality of longitudinal speed profile such that the candidate speed profile has an optimized total cost See also [0121] disclosing determining a plurality of speed profiles for corresponding candidate maneuvers “ a candidate speed profile for each maneuver” and [0122] disclosing selecting the candidate maneuver with according to the cost, it is interpreted that the selected maneuver has an associated speed profile “candidate speed profile”, i.e., selecting a candidate speed profile from the plurality of speed profiles. [0085] disclosing a criteria for evaluating the trajectories based on a buffer cost due to proximity of objects “second criteria”);
Jafar and Liu are analogous art because they are in the same field of endeavor, autonomous vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jafar to incorporate the teaching of Liu of for each candidate lane change gap of the one or more candidate lane change gaps, a plurality of longitudinal speed profile candidates; selecting, for the target lane change gap, a longitudinal speed profile from the plurality of longitudinal speed profile candidates in order to optimize the trajectory by determining a lowest cost motion plan (Liu [0078]).

Claims 18, 19, 20 are rejected for similar reasons as claim 4, 5, 6 see above rejection.

Regarding claim 21, Jafar as modified by Liu teaches the system of claim 17, wherein the one or more first criteria include one or more of a speed adaptation duration, an acceleration limit, a deceleration limit, a jerk limit, a stop distance overlap, a polite distance, a count fallback gaps, or an amount of speed loss (Liu [0085] disclosing a criteria for evaluating the trajectories based on a buffer cost “polite distance” due to proximity of objects “second criteria”).

Regarding claim 22, Jafar as modified by Liu teaches the system of claim 17, wherein the one or more first criteria and the one or more second criteria include one or more same criteria (Jafar [0093] discloses the first criteria can be a smaller distance to other vehicles “polite distance”. Liu [0085] disclosing a criteria for evaluating the trajectories based on a buffer cost “polite distance” due to proximity of objects “second criteria”). 
Jafar as modified by Liu and Liu are analogous art because they are in the same field of endeavor, autonomous vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jafar to incorporate the teaching of Liu of for each candidate lane change gap of the one or more candidate lane change gaps, a plurality of longitudinal speed profile candidates; selecting, for the target lane change gap, a longitudinal speed profile from the plurality of longitudinal speed profile candidates wherein the one or more first criteria and the one or more second criteria include one or more same criteria in order to optimize the trajectory by determining a lowest cost motion plan (Liu [0078]).

Regarding claim 23, Jafar as modified by Liu teaches the system of claim 17, wherein the system is comprised in at least one of:
control system for an autonomous or semi-autonomous machine (Jafar [0040] disclosing an autonomous vehicle); 
a perception system for an autonomous or semi-autonomous machine;
 a system for performing simulation operations; 
a system for performing deep learning operations; 
a system implemented using an edge device; 
a system implemented using a robot;
 a system incorporating one or more virtual machines (VMs); 
a system implemented at least partially in a data center; 
or a system implemented at least partially using cloud computing resources. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Jafari (US20210061282) in view of Liu (US20190346851) and Zhang (US20190317512).
Regarding claim 12, Jafar as modified by Liu teaches the method of claim 1. Jafar as modified by Liu does not teach wherein the evaluating the plurality of longitudinal speed profile candidates for each candidate gap includes: comparing each longitudinal speed profile candidate to a speed vector field generated based at least in part on at least one location of at least one object of the one or more objects; and penalizing the longitudinal speed profile candidates that violate the speed vector field.
Zhang teaches comparing each longitudinal speed profile candidate to a speed vector field  generated based at least in part on at least one location of at least one object of the one or more objects ([0077] disclosing comparing the calculating a velocity difference “comparing” between a velocity of the candidate segment “wherein the segment is a longitudinal trajectory or component as defined in [0003]” and a velocity of a corresponding reference segment “speed vector field”, and calculating the objective cost based on the velocity differences between the candidate segments and reference segments); and
penalizing the longitudinal speed profile candidates that violate the speed vector field ([0055]-[0056] disclosing generating longitudinal trajectories including a speed profile. [0077] disclosing calculating the objective cost of the longitudinal trajectory based on the velocity differences between the candidate segments and reference segments, which is interpreted as penalizing the longitudinal speed profile candidates that violate the speed vector field).
Jafar as modified by Liu and Zhang are analogous art because they are in the same field of endeavor, autonomous vehicle maneuvers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Jafar as modified by Liu to incorporate the teaching of Zhang of wherein the evaluating the plurality of longitudinal speed profile candidates for each candidate gap includes: comparing each longitudinal speed profile candidate to a speed vector field generated based at least in part on at least one location of at least one object of the one or more objects; and penalizing the longitudinal speed profile candidates that violate the speed vector field in order to determine the best trajectory to follow a reference trajectory by determining a cost of candidate trajectories (Zhang [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170242435 disclosing a lane change based on a candidate target gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 


/Nicholas Kiswanto/Primary Examiner, Art Unit 3664